Case 2:11-cr-20455-DML-LJM ECF No. 129, PageID.536 Filed 07/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                     Case Number 11-20455
v.                                                            Honorable David M. Lawson

JOHN MCDONALD LAWRENCE,

               Defendant.
                                              /

           ORDER DENYING MOTION FOR RETROACTIVE APPLICATION
                     OF DRUG QUANTITY GUIDELINES

       The defendant pleaded guilty to one count of conspiring to possess with intent to distribute

cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(a)(ii)(11). On March 28, 2012, he was sentenced to 240

months in prison. On October 10, 2014, the defendant filed a motion for retroactive application

of a two-level reduction in the offense level for certain drug crimes that was enacted by

Amendment 782 of the United States Sentencing Guidelines. The Court has reviewed the motion

and now finds that it must be denied because the defendant was not sentenced based on a guideline

range that subsequently was lowered by the Sentencing Commission.

       “[T]he Sentencing Commission adopted amendment 782 to the Guidelines,” in 2012,

which “reduced the base offense level by two levels for most drug offenses.” Hughes v. United

States, 138 S. Ct. 1765, 1774 (2018) (citing U.S.S.G. App. C, Amend. 782). “The Commission

later made amendment 782 retroactive for defendants who . . . already had been sentenced under

the higher offense levels.” Ibid. (citing U.S.S.G. Amend. 788). Section 3582(c)(2) of Title 18 of

the United States Code “authorizes a district court to reduce a defendant's sentence if the defendant

‘has been sentenced to a term of imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission.’” Ibid.
Case 2:11-cr-20455-DML-LJM ECF No. 129, PageID.537 Filed 07/16/20 Page 2 of 2




       Before he pleaded guilty, the government filed an information giving notice of a penalty

enhancement under 21 U.S.C. § 851, and because of the defendant’s prior felony drug conviction

he was subject to a mandatory minimum term of 240 months, which was higher than the otherwise

applicable guideline range of 168 to 210 months. Thus, “the defendant was not sentenced based

on a guideline range that has since been lowered by the Sentencing Commission”; “[i]nstead, his

guideline range was the lowest possible term of imprisonment allowed by his statute of

conviction,” and “Amendment 782 [did] not lower any statutory penalties.” United States v.

Dobbins, No. 12-167, 2019 WL 1768862, at *1 (E.D. Tenn. Apr. 22, 2019) (citing United States

v. McPherson, 629 F.3d 609, 611 (6th Cir. 2011) (“[A] defendant subject to a statutory mandatory

minimum sentence is not eligible for a reduction under § 3582(c)(2) because Amendment 706 does

not lower the defendant’s applicable guideline range.”). Because the defendant was not sentenced

based on a guideline range that later was lowered, he is not eligible for application of the two-level

reduction enacted by Amendment 782.

       Accordingly, it is ORDERED that the defendant’s motion for retroactive application of

sentencing guidelines (ECF No. 116) is DENIED.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

Dated: July 16, 2020




                                                -2-
